     Case 2:21-cv-00999-KJM-DMC Document 44 Filed 08/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Dilevon Lo, et al.,                                  No. Case 2:21-cv-00999-KJM-DMC
12                             Plaintiffs,                ORDER
13           v.
14
     County of Siskiyou, et al.,
15
                               Defendants.
16

17          The ex parte application to shorten time at ECF No. 42 is granted. Any opposition to the

18   motion for leave to participate as amici curiae by the American Civil Liberties Union of Northern

19   California and the Asian Law Caucus must be filed by August 18, 2021 at 5:00 p.m. Any reply
20   must be filed by August 19, 2021 at 5:00 p.m.

21          IT IS SO ORDERED.

22   DATED: August 16, 2021.




                                                     1
